DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2018 have been considered by the examiner and been placed of record in the file.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
It is proposed to change the title of the invention to: System and method for hierarchical classification.
The examiner tried to contact the applicants several times without success. Messages were left for the applicant regarding modifying the title to one that is more descriptive.


Allowable Subject Matter
Claims 1-15 allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The application filed 08/13/2018 in conjunction with the remarks has been reviewed by the examiner in view of prior art of record Gupta (US 10360220 B1), Battersby et al. (US 20170083825 A1) and Sen et al. (US 20110040706 A1) and it is agreed that the prior art of record does not teach the claimed invention namely the limitations related to:
Adjusting all scores of labeled cases in a binary training set with a local calibration threshold to meet a global decision threshold; determining a global hierarchical calibration threshold by using the adjusted scores for all classes to optimize a performance measurement of all trained classifiers ;and classifying a new case by using a previously trained classifier, a local calibration threshold, and the global
Hierarchical calibration threshold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646